Citation Nr: 0929400	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  08-29 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
The Republic of the Philippines


THE ISSUE

Entitlement to nonservice connected death pension benefits. 


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had service during World War II.  Service records 
document that the Veteran had recognized guerilla service 
from April 1943 to September 1945 and service in the regular 
Philippine Commonwealth Army from September 1945 to October 
1945.  The Veteran died in March 2004, and the appellant is 
his surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the benefit sought 
on appeal.  In this regard, as part of the August 2004 rating 
decision, the RO denied entitlement to nonservice-connected 
death pension benefits.  The appellant has continuously 
pursued this claim since this denial.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran had recognized guerilla service and Philippine 
Commonwealth Army service; no other type of service has been 
certified or asserted by the appellant or Veteran during his 
lifetime.


CONCLUSION OF LAW

The criteria for entitlement to non-service connected death 
pension benefits have not been met.  38 U.S.C.A. §§ 107, 
1521, 1541 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.3, 3.40, 
3.41 (2008). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The appellant was issued a May 2004 VCAA notification letter.  
The appellant was informed about the information and evidence 
not of record that is necessary to substantiate her claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  Relevant to the resolution of this appeal, the 
appellant was informed of the type of service required for 
nonservice-connection death pension, being specifically 
informed of types of service that did not qualify.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued prior to the August 2004 rating 
decision, and therefore, was timely.  

As discussed below, the appellant has not contended or 
provided other evidence that the Veteran had types of service 
other than types of service she has been notified do not 
qualify to establish entitlement for the benefit sought.  The 
appellant was notified of the basis on which this claim is 
denied, but the appellant has not provided a factual 
disagreement.  In these circumstances, the appeal is denied 
as a matter of law.  There is no duty to provide further 
assistance to the appellant or to provide further notice, to 
include notice under Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006) regarding the effective date that a 
pension benefit would start.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994); Mason v. Principi, 16 Vet. App. 129, 132 
(2002).  Circumstances in which VA will refrain from or 
discontinue providing assistance in obtaining evidence 
include, but are not limited to the claimant's ineligibility 
for the benefit sought because of lack of qualifying service, 
lack of veteran status, or other lack of legal eligibility. 
38 C.F.R § 3.159(d).  

In view of the foregoing, the Board will proceed to 
adjudication of the merits of the appeal.

Law and Regulations, Factual Background, and Analysis

The appellant contends that she should receive pension 
benefits after the death of the Veteran.  She has written 
that the Veteran received pension benefits and that she 
wanted this pension benefit transferred to her.  The Board 
notes, however, that the Veteran at the time of his death was 
in receipt of a 20 percent combined compensation rating, and 
was not in receipt of a separate pension benefit.

38 C.F.R. § 3.40 describes the benefits provided to veterans 
who served in the Philippine and Insular Forces during World 
War II.  Service in the Commonwealth Army of the Philippines 
entitles a surviving spouse to eligibility for dependency and 
indemnity compensation and burial allowance.  Under certain 
circumstances, service as a guerrilla is also is included.  
See 38 C.F.R. § 3.40(c)(d).  Pension benefits are not 
provided for veterans with these forms of service.  Under 38 
C.F.R. § 3.40, pension benefits are only provided to veterans 
who served as a Regular Philippine Scout.  See 38 C.F.R. § 
3.40(a). 

38 C.F.R. § 3.41 describes the period of service that will be 
certified/recognized for Philippine service.  Although the 
appellant has been notified that the types of service that 
the Veteran has been certified as having do not qualify for 
entitlement to pension, she has not indicated any other type 
of service, noting that the Veteran was a recognized 
guerrilla.  She has not submitted evidence of any service 
other than the certified service as a recognized guerilla and 
service in the regular Philippine Commonwealth Army.  
Therefore, the Board finds it unnecessary to further discuss 
verification/certification of other types of service.  See 38 
C.F.R. § 3.203(a); see also Palor v. Nicholson, 21 Vet. App. 
235 (2007), reconsideration of 21 Vet. App. 202 (2007) 
(citing Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir.  1997)). 

Thus, on the evidence of record, the type of service the 
Veteran had is not in dispute.  Based on the Veteran's 
service, the appellant does not meet the basic eligibility 
requirements for VA nonservice-connected death pension 
benefits.  Accordingly, the appellant's appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to nonservice-connected death pension benefits is 
denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


